Name: Decision (EU) 2015/1614 of the European Parliament of 29 April 2015 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2015-09-30

 30.9.2015 EN Official Journal of the European Union L 255/1 DECISION (EU) 2015/1614 OF THE EUROPEAN PARLIAMENT of 29 April 2015 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section I  European Parliament THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2013 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2013 (COM(2014)510  C8-0147/2014) (2),  having regard to the report on budgetary and financial management for the financial year 2013, Section I  European Parliament (3),  having regard to the Internal Auditor's annual report for the financial year 2013,  having regard to the Court of Auditors' annual report on the implementation of the budget for the financial year 2013, together with the institutions' replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6),  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (7), and in particular Articles 164, 165 and 166 thereof,  having regard to the Bureau decision of 27 April 2005 on the Internal Rules on the implementation of the European Parliament's budget (8), and in particular Article 13 thereof,  having regard to its resolution of 16 February 2012 on the guidelines for the 2013 budget procedure  Sections I, II, IV, V, VI, VII, VIII, IX, and X (9),  having regard to its resolution of 29 March 2012 on Parliament's estimates of revenue and expenditure for the financial year 2013 (10),  having regard to Rule 94 and Rule 98(3) of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0082/2015), A. whereas the President adopted Parliament's accounts for the financial year 2013 on 25 June 2014; B. whereas the Secretary-General, as principal authorising officer by delegation, certified, on 6 November 2014, his reasonable assurance that the resources assigned for the Parliament's budget have been used for their intended purpose and in accordance with the principles of sound financial management; C. whereas the audit of the Court of Auditors stated that, as regards administrative expenditure in 2013, all the institutions satisfactorily operated the supervisory and control systems required by Regulation (EU, Euratom) No 966/2012; D. whereas Article 166(1) of Regulation (EU, Euratom) No 966/2012 requires each Union institution to take all appropriate steps to act on the observations accompanying the Parliament's discharge decision; 1. Grants its President discharge in respect of the implementation of the budget of the European Parliament for the financial year 2013; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 66, 8.3.2013. (2) OJ C 403, 13.11.2014, p. 1. (3) OJ C 201, 30.6.2014, p. 1. (4) OJ C 398, 12.11.2014, p. 1. (5) OJ C 403, 13.11.2014, p. 128. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 298, 26.10.2012, p. 1. (8) PE 349.540/Bur/ann/fin. (9) OJ C 249 E, 30.8.2013, p. 18. (10) OJ C 257 E, 6.9.2013, p. 104.